ORDER

PER CURIAM.
Appellant, David Lee McLendon, appeals from an order entered in the Circuit Court of the County of Cape Girardeau denying appellant’s Rule 24.035 motion without an eviden-tiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b).